                              United States District Court
                            Western District of North Carolina
                                   Asheville Division

 RICKY DEWAYNE MILLER,                  )              JUDGMENT IN CASE
                                        )
               Plaintiff,               )             1:18-cv-00350-RJC-DSC
                                        )
                  vs.                   )
                                        )
 ANDREW SAUL, Commissioner of           )
 the Social Security Administration,    )
                                        )
              Defendant.                )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s December 30, 2019 Order.

                                               December 30, 2019
